Case: 20-10624       Document: 00515908758            Page: 1      Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              June 22, 2021
                                     No. 20-10624
                                                                             Lyle W. Cayce
                                   Summary Calendar                               Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Michelle Renee Whitman,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 2:17-CR-27-1


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Michelle Whitman pleaded guilty to two counts of uttering and pos-
   sessing a counterfeit security and was sentenced to 210 months in prison and
   a three-year term of supervised release. She appeals the denial of her motion
   for compassionate release under 18 U.S.C. § 3582(c)(1)(A).


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10624      Document: 00515908758          Page: 2   Date Filed: 06/22/2021




                                    No. 20-10624


          The question whether Whitman exhausted her claims is not jurisdic-
   tional. See United States v. Franco, 973 F.3d 465, 467−68 (5th Cir.), cert.
   denied, 141 S. Ct. 920 (2020). Accordingly, we need not decide the propriety
   of the district court’s exhaustion determination because the judgment may
   be affirmed on other grounds. See id.; see also United States v. Chacon,
   742 F.3d 219, 220 (5th Cir. 2014).
          We review a decision denying compassionate release for an abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A
   district court abuses its discretion when its decision is grounded in a legal
   error or clearly erroneous facts. Id.
          Although the district court mentioned U.S.S.G. § 1B1.13 in its order,
   there is nothing in the record to indicate that it felt bound by that guideline
   and its commentary. Instead, the record shows that the denial was based on
   its balancing of the 18 U.S.C. § 3553(a) factors and that it did not abuse its
   discretion by denying the motion. See United States v. Shkambi, 993 F.3d 388,
   393 (5th Cir. 2021); Chambliss, 948 F.3d at 693.
          Whitman’s arguments amount to a disagreement with the district
   court’s weighing of the § 3553(a) factors, which does not suffice to show
   error. See Chambliss, 948 F.3d at 694. Accordingly, the judgment is
   AFFIRMED.




                                           2